Citation Nr: 1435261	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-50 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent from May 23, 2008, to September 19, 2011, and from November 1, 2011, to the present for impingement syndrome, status post fracture of the left clavicle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1982 to November 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned at a video conference hearing which was conducted in June 2010.  A transcript of the proceeding is of record.

The issue on appeal was previously before the Board in September 2010 when it was remanded for additional evidentiary development.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA.


REMAND

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his service-connected shoulder disability was in April 2011.  At that time, the examiner conducted range of motion testing and reported that active and passive flexion was 0-96 degrees with pain; active and passive abduction was 0-100 with pain; and internal and external rotation was 0-60 with pain.  Significantly, while the examiner noted that the range of motion testing resulted in a determination that there was pain, the examiner did not indicate when the painful motion began.  It is not apparent to the Board if the range of motion was limited due to the an inability to move the left arm or due to pain.  The Board further notes that, subsequent to the April 2011 VA examination, the Veteran underwent shoulder surgery in September 2011.  In light of these circumstances, the Board has determined that the Veteran should be afforded another VA examination to determine the degree of severity of his shoulder disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.   Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include pertinent VA treatment records.  

2.  Then, arrange for the Veteran to be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected left shoulder disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any necessary tests and studies should be accomplished.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

3.  If the Veteran fails to report to the scheduled examination, documentation showing that he was properly notified of the examination should be associated with the record.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



